COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-10-017-CV
 
OUTBACK ACRES, LTD., WLC                                             APPELLANTS
MANAGEMENT, INC., AND
JDR INVESTMENTS, L.L.C. F/K/A
JDR ENTERPRISES, L.L.C. 
 
                                                   V.
 
C‑TEX HOMES, LTD.                                                               APPELLEE
 
                                                 AND
 
C‑TEX HOMES, LTD.                                                            APPELLANT
 
                                                   V.
 
OUTBACK ACRES, LTD., WLC                                               APPELLEES
MANAGEMENT, INC., RAE D. 
CUMMINS, DOROTHY LUPTON, 
JOHN PETER WILLIS, JDR 
INVESTMENTS, L.L.C. F/K/A JDR 
ENTERPRISES, L.L.C., LLANO 
OPERATING CORPORATION D/B/A 
NORTH TEXAS LLANO OPERATING 
CORPORATION, LLANO ROYALTY, 
LTD., AND ENDURE EXPLORATION 
COMPANY, INC.
 
                                               ----------
            FROM THE 415TH DISTRICT COURT OF
PARKER COUNTY
                                               ----------




                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered the parties= AJoint
Motion For Voluntary Dismissal Of Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(2), 43.2(f).
Costs of
the appeal shall be paid by appellants, for which let execution issue.  See Tex. R. App. P. 42.1(d).
 
PER
CURIAM
 
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
 
DELIVERED:  March 18, 2010




[1]See Tex. R. App. P. 47.4.